In Mandamus. This cause originated in this court on the filing of a complaint for writ of mandamus regarding an expedited election matter. On October 31, 1995, respondent, village of Highland Hills, filed a reply memo to motion for summary judgment. There being no provision in the Supreme Court Rules of Practice permitting the filing of reply memoranda,
IT IS ORDERED by the court, sua sponte, effective November 6, 1995, that respondent’s reply memo to motion for summary judgment be, and hereby is, stricken.